                     Case 1:20-cv-03010-APM Document 14 Filed 10/29/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


              United States of America, et al.                 )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-03010-APM
                          Google LLC                           )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          State of Missouri                                                                                            .


Date:          10/29/2020                                                             /s/ Kimberley G. Biagioli
                                                                                         Attorney’s signature


                                                                                       Kimberley G. Biagioli
                                                                                     Printed name and bar number
                                                                                 Missouri Attorney General's Office
                                                                                   615 E. 13th Street, Suite 401
                                                                                     Kansas City, MO 64106

                                                                                               Address

                                                                                  Kimberley.Biagioli@ago.mo.gov
                                                                                            E-mail address

                                                                                          (816) 889-3090
                                                                                          Telephone number

                                                                                          (816) 889-5006
                                                                                             FAX number
